Fourth Court of Appeals
                               San Antonio, Texas
                                       June 3, 2016

                                   No. 04-15-00585-CR

                                 Devin Donell FIELDS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR9124
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER

        The State’s second motion for extension of time to file its brief is GRANTED. The
State’s brief is due on July 5, 2016. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court